By the court.

There is nothing in this case, which shows, that any one of the firm of Dean and company had any fraudulent intent in delivering the goods to 3. Winchester, or that he had any purpose in view in receiving them, other than security for his liability as surety for Chase and G. W. Winchester. And no fraudulent purpose can be imputed to Campbell, for he supposed the goods to be the property of Chase and G. W. Winchester. The contract stands clear of all intended fraud on the part of any one concerned in it.
But it is said, there was no consideration for the contract. If the meaning of this is, that there was no debt due from the firm of Dean and company, it is undoubtedly true. But it is not true in any other sense. For there was a debt due from Chase and G. W. Winchester to Campbell, for which S. Winchester was liable, and that liability was the consideration on which the goods were delivered, and that was a good consideration even against creditors. " Buffum v. Green, in this county, October, 1829. *252There was then a contract made by parties whose capacity to contract is unquestionable, for a good and valuable consideration, and for a legal and honest purpose, and without any fraudulent intent whatever. And we see no ground on which the contract can be held to be void, and these trustees chargeable.

Trustee's discharged